Citation Nr: 0208235	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  96-46 178	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to the assignment of a disability rating in 
excess of 30 percent for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from June 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for PTSD, and assigned a 10 
percent rating effective from August 12, 1994.  A notice of 
disagreement with the assignment of the 10 percent rating was 
received in August 1995, a statement of the case was issued 
in May 1996, and a substantive appeal was received in June 
1996.  The veteran was scheduled for a personal hearing at 
the RO at his request, but he failed to report.

In a June 1996 rating decision, the RO increased the rating 
for the veteran's service-connected PTSD from 10 to 30 
percent, effective from August 12, 1994.  However, this 
action did not constitute a full grant of the benefits sought 
on appeal.  Accordingly, the issue on appeal remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
anxiety, depression, and infrequent panic attacks resulting 
in no more than definite impairment of social and industrial 
adaptability.

2.  The veteran's service-connected PTSD is not manifested by 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks which occur more than once a week, difficulty 
understanding complex commands, impaired judgment, impaired 
abstract thinking; the veteran's PTSD results in occupational 
and social impairment with occasional decrease in work 
efficiency. 


CONCLUSION OF LAW

The criteria for entitlement to assignment of a rating in 
excess of 30 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issue on appeal.  This 
issue has been addressed in the rating decision, statement of 
the case, and supplemental statements of the case.  In these 
documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding an increased rating 
for PTSD.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
psychiatric examinations, and the Board finds these 
examinations to be adequate.  No additional pertinent 
evidence has been identified by the veteran.  Accordingly, 
the Board therefore finds that the record as it stands is 
adequate to allow for an equitable review of the issue on 
appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

The Board notes that the present case arises from the RO 
assignment of an initial disability rating after a grant of 
service connection.  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001) (previously 
codified at 38 C.F.R. § 4.132, Code 9411 (1996)).  As the 
veteran's claim for entitlement to service connection for 
PTSD was received on August 12, 1994, the Board will evaluate 
his PTSD under both the old and new rating criteria to 
determine which version is the most favorable to him.  See 
Karnas, 1 Vet. App. at 308.  The Board notes that the RO has 
considered both versions of the rating criteria.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Under Diagnostic Code 9411, a 30 percent rating for PTSD is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  In Hood v. Brown, 4 Vet.App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
(was "qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited VA to "construe" the 
term "definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  In a precedent opinion, dated November 9, 1993, 
VA's General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

The next higher rating of 50 percent under the old rating 
criteria is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment. 

Under the new rating criteria, a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

After reviewing the pertinent evidence of record, the Board 
finds that the preponderance of this evidence is against 
entitlement to a rating in excess of 30 percent for the 
veteran's PTSD under the old schedular criteria.  The 
evidence clearly shows some moderate social and industrial 
impairment.  In particular, VA outpatient treatment do show 
that he received treatment for psychiatric symptoms on many 
occasions.  However, in January and February 1995, it was 
noted that his PTSD was moderate in nature.  May 1995 and 
November 1998 VA psychiatric examination reports then show 
that the veteran's orientation, memory, and thought processes 
were all normal.  The November 1998 VA examination report 
also shows that he was assigned a Global Assessment of 
Functioning (GAF) score of 58 by the examiner.  The GAF scale 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  A 51-60 score 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Therefore, the GAF 
assigned at the time of the November 1998 VA examination 
shows that the veteran's PTSD symptoms were moderate.  A June 
2000 VA examination report then shows that the veteran was 
neatly dressed and that his memory was intact.  This 
examination report also shows that he was negative for a 
thought disorder.  It further shows that he was assigned a 
GAF score of 54, which reflects moderate symptoms.

The Board is aware that the VA outpatient treatment records 
show that the veteran was assigned GAF scores of 45 in 
February and March 2000, and that a GAF score of 41 to 50 
reflects serious symptoms or a serious impairment of social, 
occupational or school functioning.  However, it is does not 
appear that these scores were rendered by a psychiatrist or 
based on a thorough psychiatric examination.  The Board 
emphasizes that the GAF scores shown in the VA psychiatric 
examination reports were rendered by VA psychiatrists and 
were based on thorough psychiatric examinations of the 
veteran.  Therefore, the Board believes that these GAF scores 
are more persuasive and better reflect the severity of the 
veteran's PTSD that do the GAF scores shown in the VA 
outpatient treatment records.

The totality of the evidence shows that the veteran has 
maintained his employment and does have a social life to some 
degree.  Examination reports show that he has married after a 
relationship of several years and that he does have some 
contact with family members.  The Board acknowledges that the 
evidence also shows some emotional numbing, but the overall 
record does not suggest that the PTSD impairment is rather 
large in degree.  As the demonstrated impairment is more than 
moderate, but less than rather large, the current 30 percent 
rating under the old criteria is appropriate. 

The Board finds that a rating in excess of 30 percent is also 
unwarranted for the veteran's PTSD under the new rating 
criteria.  In particular, the November 1998 VA examination 
report shows that, although the veteran had no close friends, 
he was married, employed, and able to get along with clients 
and members of his wife's family.  The June 2000 VA 
examination report then shows that, while the veteran was 
emotionally distant from his children, he continued to be 
married and employed.  Thus, it does not appear that the 
veteran's PTSD has been manifested by an occupational and 
social impairment with reduced reliability and productivity.

Turning to the veteran's PTSD symptoms, the November 1998 and 
June 2000 VA examination reports both show that he had mood 
disturbances.  However, they also show that he was neatly 
dressed , that he was well oriented, and that his memory was 
intact.  Moreover, the remainder of the pertinent evidence 
also fails to show that his PTSD has as a general rule been 
manifested by circumstantial, circumlocutory or stereotyped 
speech.  Further, the reported panic attacks have been 
infrequent and certainly not more than once a week.  The 
evidence also shows no basic difficulty understanding complex 
commands, impaired judgment or impaired abstract thinking.  
The Board therefore finds that the criteria for a rating in 
excess of the current 30 percent have not been met under the 
current rating criteria. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to this claim.  However, the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no clinical 
showing that the veteran's PTSD has resulted in a marked 
interference with employment or frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that application of the regular rating schedule standards has 
not been rendered impractical.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the
positive evidence with the negative evidence to warrant a 
favorable decision.



ORDER

The appeal is denied.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

